ON MOTION FOR REHEARING AND MOTION FOR REHEARING EN BANC
PER CURIAM.
Although we deny appellee’s motion for rehearing, we substitute this opinion for the opinion issued January 31, 1990:
Upon the motion for rehearing and motion for rehearing en banc filed by appellee, this court voted to consider the issue en banc. We have now reviewed the opinion of the United States Supreme Court in California v. Hodari, — U.S.-, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), which we find dispositive.
Accordingly, the court voted to dis-en banc. Appellee’s motion for rehearing is denied, the order of the trial court suppressing the evidence is reversed and the cause remanded for further proceedings.
DELL and POLEN, JJ., concur.
GARRETT, J., concurs specially with opinion.